Citation Nr: 0627348	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  01-03 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
residuals of a left arm strain.

2.  Entitlement to restoration of a 30 percent rating for 
residuals of a right elbow injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from July 1978 to 
July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which reduced the veteran's 
disability rating for residuals of a left arm strain from 20 
to 10 percent, and residuals of a right elbow injury from 30 
to 20 percent.

A hearing before the undersigned sitting at the RO was held 
in May 2006.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1. In a December 1997 rating decision, the RO increased the 
disability evaluation for the left (major) arm disability 
from 10 to 20 percent, and the evaluation for the right 
(minor) elbow disability from 20 to 30 percent, effective May 
1, 1997.

2. By a letter dated January 2000, the RO informed the 
veteran that medical evidence reflected improvement in his 
left arm and right elbow disabilities and that the RO 
proposed to reduce the then-effective 20 percent evaluation 
for the left arm disability to 10 percent, and the then-
effective 30 percent evaluation for the right elbow 
disability to 20 percent.

3. In an April 2000 rating decision, the RO reduced the 
evaluation for the left arm disability from 20 to 10 percent, 
and reduced the evaluation for the right elbow disability 
from 30 to 20 percent, effective July 1, 2000.

4. The evidence of record does not reflect significant 
improvement in the left arm and right elbow disabilities.  

5. The residuals of a left arm injury are not manifested by 
dislocations of the left shoulder or by a "severe" muscle 
disability, as defined under 38 C.F.R. § 4.56(d)(4) (2005).

6. The residuals of a right elbow injury are not manifested 
by dislocation of the right shoulder, flexion of the right 
forearm limited to 45 degrees, limitation of extension of the 
right forearm to 110 degrees, or limitation of flexion to 45 
degrees. 


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent evaluation, but no higher, 
for left arm strain is warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 
3.344, 4.3, 4.56, 4.71a, Diagnostic Code 5203, 4.73, 
Diagnostic Code 5305 (2005).

2.  Restoration of a 30 percent evaluation, but no higher, 
for residuals of a right elbow injury is warranted.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.105, 3.344, 4.3, 4.71a, Diagnostic Codes 5206-
5209 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the current disability evaluations 
assigned for his left arm and right elbow disabilities do not 
accurately reflect the severity of those disabilities.  
Specifically, the veteran asserts that his 20 percent 
evaluation for the left arm disability, and his 30 percent 
evaluation for the right elbow disability, effective from May 
1, 1997 to July 1, 2000, should be restored because they have 
not improved and are actually worse.


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
in a letter from the RO dated June 2005.  The RO informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  It 
specifically noted the elements necessary to establish 
increased ratings, and essentially made the veteran aware 
that he should submit any evidence he had that pertained to 
his claim.  He was also notified in March 2006 of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  On 
appeal, the veteran provided testimony and submitted 
additional evidence.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

As an initial matter, the Board notes that the relevant 
rating criteria have remained essentially unchanged since the 
RO issued its April 2000 rating decision, reducing the 
disability evaluations for the veteran's service-connected 
disabilities.  For the sake of simplicity, the criteria 
currently in effect will be set forth below.

Analysis

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006).  
Reexaminations disclosing improvement will warrant a rating 
reduction in the evaluation for disabilities that are in 
effect for less than five years, see 38 C.F.R. § 3.344(c) 
(2005), and are not subject to the provisions of 38 C.F.R. 
§ 3.344(a) and (b).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2005).  The beneficiary must be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.  See 
also, 38 U.S.C.A. § 5112(b)(6) (West 2002 & Supp. 2006). 

In the present case, the RO informed the veteran by letter 
dated January 2000 of the proposed action to reduce the 
rating for his service-connected left arm and right elbow 
disabilities to 10 and 20 percent, respectively.  This letter 
notified the veteran of his opportunity to submit medical or 
other evidence demonstrating that a reduction in the 
evaluation of his service-connected disabilities was not 
warranted.  In particular, the RO explained that the most 
probative type of evidence would be a statement from a 
physician who recently treated or examined him that includes 
detailed findings about the veteran's disabilities, and 
informed him that he was entitled to a hearing on the matter.  
Moreover, the RO informed the veteran that he should submit 
any such evidence within 60 days from the date of that 
letter.  Otherwise, the RO would reduce the ratings as 
indicated.

The Board finds, therefore, that the RO complied with the 
provisions of 38 C.F.R. § 3.105 (2005) for reducing the 
veteran's disability ratings by having notified him of his 
rights, giving him an opportunity for a hearing and time to 
respond, and making the reduction effective no sooner than 
permitted.  38 C.F.R. § 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's disability ratings, the 
Board must now address whether VA has met its burden of 
proving that the reductions were warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to service-
connected disorders.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.1 (2005).  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  38 
C.F.R. §§ 4.1, 4.2 (2005); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In regard to the veteran's disability of his left, or major 
(dominant) arm, a 10 percent rating under Diagnostic Code 
5203, the veteran's current rating, is warranted when there 
is impairment of either clavicle or scapula of a major arm 
without loose movement.  A maximum 20 percent rating, the 
veteran's previous rating, is warranted when there is 
impairment of either clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Codes 5203 (nonunion of 
clavicle or scapula).  A 30 percent rating is warranted under 
Diagnostic Code 5202 for recurrent dislocation at the 
scapulohumeral joint of the major shoulder, with frequent 
episodes and guarding of arm movements, or under Diagnostic 
Code 5201 for limitation of motion of the major arm midway 
between the side and shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201-5202 (2005). 

The Board notes that the medical evidence of record, 
including the January 1997 and December 1999 VA examination 
reports, reflects X-ray findings of arthritis in the 
veteran's right elbow.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Arthritis due to trauma, substantiated by 
X-ray findings are to be rated as degenerative arthritis and 
therefore are evaluated under limitation of motion criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  As 
such, the veteran's arthritis of the right elbow may not be 
rated separately for rating purposes.

In regard to the veteran's right, or minor, elbow disability, 
a 20 percent rating under Diagnostic Code 5206, the veteran's 
current rating, is warranted for limitation of flexion of the 
minor arm to 70 degrees.  A 30 percent rating, the veteran's 
previous rating, is warranted for limitation of flexion of 
the minor arm to 55 degrees.  A 40 percent rating is 
warranted for limitation of flexion of the major arm to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).

The December 1999 VA examination report includes objective 
findings for the veteran's left arm of full active and 
passive range of motion, normal strength with flexion and 
supination without pain, occasional discomfort and mild pain, 
and some discomfort in his bicep region with resistive 
exercise, no shoulder symptoms, equal biceps in 
brachiocylosis, reflexes bilaterally with normal motor 
responses throughout and intact sensation to light touch, 
left bicep strength was 5/5 with some pain on resistive 
exercise.  The veteran was noted to have "Popeye" muscle of 
the left bicep.  The diagnosis was left long head of bicep 
rupture.  The report also reflects pain in the left bicep 
region, weakness, occasional spasm, and fatigability.

December 1999 objective findings for the veteran's right 
elbow included active and passive flexion to 85 degrees, with 
pain at 80 degrees, a 24 degree flexion contracture, not 
correctable passively or actively, active pronation to 55 
degrees and passive pronation to 60 degrees, with pain at 50 
degrees.  Active supination was to 90 degrees and passive 
supination to 95 degree, with pain at 80 degrees for both.  
The veteran had intact medial ulna radial nerves to sensory 
and motor function testing.  The veteran was noted to have 
tenderness of the radical capitellar joint with obvious 
deformity in this region, crepitation with pronation and 
supination, as well as flexion and extension.  Tenderness was 
noted in the fossa region.  X-rays showed evidence of a right 
elbow fracture, nonunion, with evidence of marked post-
traumatic degenerative joint disease.  The diagnosis was 
post-traumatic arthritis with evidence of previous capitellar 
and radial head fractures.

What appears to be an examination summary dated March 28, 
2000 reflects that the veteran's left arm had full range of 
motion and strength of 4+/5, but that the veteran experienced 
spasm and pain requiring that he take up to 10 Motrin tablets 
per day.  The statement reflects right arm extension to 18 
degrees, flexion to 70 degrees and supination and pronation 
to 90 degrees.  It was noted that the veteran's chronic elbow 
injury was not amenable to orthopedic correction at that 
time, but could be considered for possible debridement 
arthroplasty in the future.

In reviewing the RO's determination on appeal, the Board does 
a de novo review of the evidence and it is not bound by the 
RO's prior conclusions in this matter.

In its December 1997 rating decision, the RO increased the 
disability ratings for the veteran's left arm and right elbow 
disabilities on the basis of a VA examination report dated 
September 1997.  The April 2000 rating decision reducing the 
evaluations was based on findings set forth in the December 
1999 VA examination report.  However, comparison of these 
reports reveals only slight changes in the range of motion 
for the veteran's left arm and right elbow as shown in 
December 1999, compared to the findings in September 1997.  
For example, range of motion of the veteran's left arm was 
130 degrees with pain on motion and left bicep strength of 
5/5 in 1997 and 1999.  For the veteran's right elbow, flexion 
was 90 degrees with pain in 1997 and 80 degrees with pain in 
1999; pronation ranged from 60 to 65 in 1997 and 1999, and 
supination was 70 degrees with pain in 1997 and 80 degrees 
with pain in 1999.  Deformity in the veteran's right elbow, 
tenderness in the region of the elbow joint, and pain, 
fatigue and weakness on motion were noted in both 1997 and 
1999.

Considering only whether the veteran has loose movement of 
his left arm (Diagnostic Code 5203), or only the range of 
motion findings for the veteran's right elbow, a lower rating 
for each disability might be justified.  However, there is 
ample objective evidence of record demonstrating that the 
veteran has experienced, and continues to experience, pain on 
motion, weakness, fatigability, and deformity in both arms as 
reflected in VA examination reports dated March 1993, January 
1996, January 1997, September 1997 and December 1999.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005) (regulations pertaining to functional loss, 
joint disabling, and arthritis associated with pain).

Furthermore, VA outpatient treatment records dated January 
2005, submitted on appeal, while including range of motion 
findings that are essentially consistent with the December 
1999 VA examination results and March 2000 private summary, 
reflect X-ray findings of severe anterior osteophyte and a 
bony block of motion.  Although the veteran was noted to be 
without pain at that time, the examining physician noted that 
the veteran was unlikely to benefit from any physical 
therapy, and that current range of motion of the right elbow 
severely limited the function of the veteran's right arm.

During the May 2006 hearing before the undersigned, the 
veteran testified that his disabilities are painful, 
requiring constant pain medication.  He also stated that the 
physical limitations caused by the disabilities make it 
difficult for him to bathe and button clothing, requiring, at 
times, that he obtain assistance with his clothing from 
family members.  Obvious physical deformities were visible in 
the veteran's left bicep and right elbow during the hearing.

Competent evidence of record demonstrates: (1) that the 
veteran's left arm is affected by muscle damage, physical 
deformity, pain, weakness, spam and fatigability; and (2) 
that the veteran's right elbow is affected by pain decreased 
range of motion, crepitation with pronation and supination, 
tenderness of the radial capiteller joint with obvious 
deformity, bone degradation and possible neurological 
impairment.  On review of the evidence as a whole, and 
resolving any doubt in the veteran's favor, the Board finds 
that: (1) the symptoms of the veteran's service connected 
left arm disability more nearly approximates the criteria for 
a 20 percent evaluation under Diagnostic Code 5203; and (2) 
the symptoms of the veteran's service-connected right elbow 
disability more nearly approximates the criteria for a 30 
percent evaluation under Diagnostic Code 5206, since May 1, 
1997.

In the absence of competent evidence demonstrating that the 
veteran suffers from dislocation of his left shoulder, see 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (malunion of shoulder 
joint with marked deformity), a rating of 30 percent under 
these criteria is not warranted.  Further, in the absence of 
competent evidence showing that the veteran has a "severe" 
muscle disability, as defined under 38 C.F.R. § 4.56(d)(4), a 
rating of 30 percent for the veteran's left arm disability is 
not warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 
(2005) (Muscle Group V, including biceps).

Likewise, there is no competent evidence of record indicating 
limitation of extension of the veteran's right forearm to 110 
degrees, limitation of flexion to 45 degrees, or other 
impairment of his right elbow not accounted for under the 
criteria for limitation of motion.  Therefore, higher ratings 
under Diagnostic Codes 5206-5209 are not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5206-5209 (2005).

The Board notes that the veteran's May 2006 hearing testimony 
suggests that his left arm and right elbow disabilities are 
essentially no worse, but no better, than was recorded during 
the December 1999 VA examination, the March 2000 private 
summary, or the January 2005 VA outpatient examination, e.g. 
he sees his doctors only to obtain pain medication refills, 
and he has not elected to undergo surgery on his right elbow.

During the May 2006 hearing, the veteran's representative 
suggested that the Board consider assigning additional 
ratings for the veteran's service-connected disabilities.  
While multiple ratings may be allowed where a claimant at 
least satisfies the criteria for a zero-percent rating under 
one or more additional Diagnostic Codes, absent such 
findings, additional disability ratings are not appropriate.  
See VAOPGCPREC 23-97, 08-98 (citing Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  As indicated above in the 
discussion pertaining to increased ratings, the Board has 
considered other rating criteria appropriate to the veteran's 
disabilities.  However, the absence of evidence that would 
satisfy these ratings renders their application unwarranted. 

Finally, the Board considers the issue of whether either of 
the veteran's service-connected disabilities, alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board may raise the question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd, supra.  No evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to either of the veteran's 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  Although the 
veteran testified during the May 2006  hearing that he does 
not work as much as he desires, he also indicated during the 
hearing that the frequency of his contract employment has not 
changed since 1999.  The regular schedular standards and the 
rating currently assigned adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  Therefore, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

Accordingly, the Board finds that the veteran's left arm 
disability is properly evaluated at 20 percent disabling, his 
right elbow disability is properly evaluated at 30 percent 
disabling, and that the preponderance of evidence of record 
weighs against assignment of higher evaluations for either 
disability.  As a preponderance of the evidence is against 
assignment of higher evaluations, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2005).  


ORDER

The disability rating for residuals of the left arm 
disability is restored to 20 percent, but no higher, 
effective May 1, 1997, subject to the regulations pertinent 
to the disbursement of monetary funds.  

The disability rating for residuals of the right elbow 
disability is restored to 30 percent, but no higher, 
effective May 1, 1997, subject to the regulations governing 
the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


